Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Xie (US 9,831,833) discloses an electronic device (figure 4A), comprising: an antenna module (Transmit/Receive Module 308 with RFIC 402) comprising a plurality of radio frequency (RF) chains (404A); and a processor (108) configured to control the antenna module, wherein each of the RF chains comprises an amplifier (204) that amplifies power and a power detector (column 9, line 38 – column 10, line 3; and column 10, line 37 – column 11, line 4). However, Xie and the cited prior art fail to further disclose the electronic device above wherein the antenna module further comprises a switching circuit that selectively switches between a first path and a second path, the first path being a connection through which an RF signal converted in the antenna module is transmitted to the power detector causing the RF signal to be detected, and the second path being a connection through which the RF signal is transmitted to the amplifier causing the power detector to detect an RF signal of the amplifier.
Regarding independent claim 12, Xie (figure 4A) discloses an electronic device comprising: at least one antenna module (Transmit/Receive Module 308) comprising a radio-frequency integrated circuit (RFIC) (RFIC 402) having a plurality of RF chains (404A); and a processor (108) configured to control the antenna module, wherein the RFIC further comprises: at least one amplifier configured to amplify power, at least one power detector (column 9, line 38 – column 10, line 3; and column 10, line 37 – column 11, line 4). However, Xie and the cited prior art fail to disclose the electronic device above 
Regarding independent claim 18, Xie (figure 4A) discloses a detection element performance test and calibration method of an electronic device (column 10, line 37 – column 11, line 4). However, Xie and the cited prior art fail to further disclose the method above comprising: connecting a first path to a detection element by controlling switches so that a radio frequency (RF) signal is transferred to the detection element included in a radio-frequency integrated circuit (RFIC); transferring, to a power detector corresponding to an amplifier, the RF signal converted in the RFIC based on the first path; receiving a measurement value of the RF signal from the power detector; configuring a reference value for the power detector based on the measurement value of the RF signal of the power detector; configuring power levels associated with performance ranges of the power detector based on the configured reference value for the power detector; amplifying the RF signal using the amplifier based on the power levels of the power detector; receiving an output value of the amplifier from the power detector; and performing calibration on transmission power based on the received output value of the amplifier.
Claims 2-11 and 13-17 are allowed for being dependent on claims 1 and 12, respectively.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 and 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsfati et al. (US 8,140,031) disclose a self-calibration based production line testing mechanism utilizing built-in closed loop measurements in the radio to calibrate the output power of an external power amplifier coupled to a SoC radio.
Donovan et al. (US 8,422,968) teach a wireless circuitry in an electronic device contains radio-frequency transceiver circuitry and power amplifier circuitry that transmits radio-frequency signals through an antenna, a tap and power detector that are interposed in the radio-frequency signal path between the power amplifier circuitry and the antenna to make output power measurements.

Sarkas et al. (US 10,652,065) teach systems, methods, and devices are provided for correcting compression distortion of wireless signals due to variations in operation parameters of the radio frequency system; the method may include using circuitry to generate a reference signal that is not pre-distorted by a processing block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645